Title: From Thomas Jefferson to James Monroe, 26 May 1800
From: Jefferson, Thomas
To: Monroe, James



Dear Sir
Eppington May 26. 1800.

I am sorry your servant had such a chase to find me. I came to this place on Saturday. he got here in the night last night. further reflection on the matter which had been proposed in conversation the evening before I left you, convinced me that it could not succeed, that obstacles must arise to it, and that these would give rise to disagreeable incidents. could I have seen you therefore in the morning of my leaving Richmond I should have dissuaded the attempt. however as it has been made it shews who are the Anti-unionists in principle. my only anxiety is that the friends of our principle may take no umbrage at my declining their proffered civility. I will thank you to express my particular respect to Doctr Foushee to whom it happened that I had not an opportunity of doing it sufficiently while we were together at your house.—as to the calumny of atheism, I am so broken to calumnies of every kind, from every department of government Executive, Legislative, & Judiciary, & from every minion of theirs holding office or seeking it, that I entirely disregard it; and from Chace it will have less effect than from any other man in the United States. it has been so impossible to contradict all their lies, that I have determined to contradict none; for while I should be engaged with one, they would publish twenty new ones. thirty years of public life have enabled most of those who read newspapers to judge of me for themselves.
I think it essentially just and necessary that Callendar should be substantially defended. whether in the first stages by publick interference, or private contribution, may be a question. perhaps it might be as well that it should be left to the legislature who will meet in time, & before whom you can lay the matter so as to bring it before them. it is become peculiarly their cause and may furnish them a fine  opportunity of shewing their respect to the union & at the same time of doing justice in another way to those whom they can protect without committing the publick tranquility.
I leave this place tomorrow for Monticello, and shall be three days on the road. I think it possible that in the course of a month or two the Senate may be called to the Federal city by the arrival of a treaty with France. however I presume it will be a very short call. I shall give you notice when Dupont arrives at Monticello, as you may perhaps so time your visits of business to that quarter as to see him. present my friendly respects to mrs Monroe, & accept yourself assurances of constant & affectionate attachment from Dear Sir
Your friend & servt

Th: Jefferson

